DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 6/30/202 have been fully considered but they are moot.
Applicant argues on pages 8-10 that the previously cited art does not disclose the modified limitations of the independent claims, removing size and shape from the features and adding mean flow residence time. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Markl et al. (US20180031662, hereafter Markl) to disclose this limitation in the claim. Accordingly, this argument is moot.
As indicated in the previous interview, the Examiner believes that a good way to advance prosecution would be to further reduce the number of numerical features listed in the “or” statement of the independent claims.

Double Patenting
The double patenting rejections have been withdrawn in view of the terminal disclaimer filed 6/30/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12, 14, 22-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Caro et al. (WO2009037484, hereafter Caro) in view of Gopalakrishna et al. (US20120323118, hereafter Gopalakrishna) and Markl et al. (US20180031662, hereafter Markl).
Regarding claim 1, Caro discloses a method for identifying regions of blood flow stasis inside a cardiac chamber or blood vessel of a subject (Caro, Pg 6, lines 23-24; “In these cases, the method may include identifying a region at risk of development of vascular disease due to the local flow characteristics”) comprising:
obtaining flow-velocity images of blood particles inside a cardiac chamber or blood vessel of the subject (Caro, Pg 7, lines 9-10; “The method thus may comprise using an ultrasound unit to obtain an image of the flow within a fluid conduit.”);
calculating residence time (TR) using the flow-velocity images to generate numerical metrics of blood flow using parameters (Caro, Pg 9, lines 3-4; “By measuring the residence time of the contrast agent at a particular location, the amount of stagnation in the flow in the conduit at that location can be assessed. A longer residence time indicates a larger amount of stagnation, and contrast agent residence times can be compared to reference residence times to determine if the stagnation is significant and needs further investigation to see if the fluid conduit is unhealthy or at risk of future problems.”).
Caro does not disclose generating one or more maps comprising a residence time (TR) map, a kinetic energy map, a rate of distortion map, or combinations thereof, using the numerical metrics to identify and characterize the regions of blood flow stasis, wherein identifying and characterizing the regions of blood flow stasis comprises: identifying one or more regions with blood flow residence time greater than a threshold value from the generated maps; and generating, for each region with blood flow residence time greater than the threshold value, one or more numerical features of the region characterizing one or more of: a mobility of the region, a distance of the region to a chamber wall, a perimeter of the region in contact with the chamber wall, or a mean blood flow residence time in the region.
In an analogous perfusion imaging field of endeavor Gopalakrishna discloses generating one or more maps comprising a residence time (TR) map (Gopalakrishna, Para 17; “a classification task is to generate a map (i.e., a perfusion characteristics map)”) (Gopalakrishna, Para 79; “The third perfusion characterization and classification method characterizes the observed perfusion uptake curves for the region of interest by a residence time index.”) (Gopalakrishna, Para 79-85) (Gopalakrishna, Para 85; “The visual representation is a color map of said perfusion characteristics (i.e., a perfusion characteristics map).”),
using the generated numerical metrics to identify and characterize regions of blood flow stasis (Gopalakrishna, Para 17; “accurately detecting when the probability of blockage in a coronary artery exceeds some learned threshold impacting hemodynamics and perfusion”) (Gopalakrishna, Para 76; “The diffusion parameter indices for tissue perfusion in patients analyzed using this technique correlate with a probabilistic estimate for extent of stenosis to expect in a coronary vessel that perfuses the tissue territory occupied by the pixel or voxel for the region of interest characterized by the diffusion parameter index, the relational data for which is stored in a training patient database which the computing device 220 accesses in order to classify regions of at-risk and normal tissue (as represented by reference numeral 160 of FIG. 1)”) (Gopalakrishna, Para 79; “This residence time index is incremented and accounted for throughout the perfusion uptake time-series in order to guide spatial identification of contiguous pixels or voxels with the low perfusion. […] Therefore, a second user-define magnitude of residence-time is employed in order to classify the observed perfusion uptake regions of interest as being normal or at-risk.”).
wherein identifying and characterizing the regions of blood flow stasis comprises: identifying one or more regions with blood flow residence time greater than a threshold value from the generated maps and generating, for each region with blood flow residence time greater than the threshold value, one or more numerical features of the region (Gopalakrishna, Para 17; “accurately detecting when the probability of blockage in a coronary artery exceeds some learned threshold impacting hemodynamics and perfusion”) (Gopalakrishna, Para 76; “The diffusion parameter indices for tissue perfusion in patients analyzed using this technique correlate with a probabilistic estimate for extent of stenosis to expect in a coronary vessel that perfuses the tissue territory occupied by the pixel or voxel for the region of interest characterized by the diffusion parameter index, the relational data for which is stored in a training patient database which the computing device 220 accesses in order to classify regions of at-risk and normal tissue (as represented by reference numeral 160 of FIG. 1)”) (Gopalakrishna, Para 79; “This residence time index is incremented and accounted for throughout the perfusion uptake time-series in order to guide spatial identification of contiguous pixels or voxels with the low perfusion. […] Therefore, a second user-define magnitude of residence-time is employed in order to classify the observed perfusion uptake regions of interest as being normal or at-risk.”) (Gopalakrishna, Para 76-86; discussing classifying and analyzing regions with a residence greater than a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro to include generating one or more maps comprising a residence time (TR) map, a kinetic energy map, a rate of distortion map, or combinations thereof, using the numerical metrics to identify and characterize the regions of blood flow stasis, wherein identifying and characterizing the regions of blood flow stasis comprises: identifying one or more regions with blood flow residence time greater than a threshold value from the generated maps in order to allow a user to identify regions of interest as being normal or at-risk as taught by Gopalakrishna (Gopalakrishna, Para 79).
Caro as modified by Gopalakrishna above does not disclose wherein the numerical features analyzed include a mobility of the region, a distance of the region to a chamber wall, a perimeter of the region in contact with the chamber wall, or a mean blood flow residence time in the region.
In an analogous blood flow stasis monitoring field of endeavor Markl discloses analyzing a mean blood flow residence time in a region (Markl, Para 24; “flow stasis can be quantified by calculating mean and median relative stasis in the entire region-of-interest or in user-selected regions-of-interest, such as left atrial appendage”) (Markl, Para 28; “Velocity histograms and stasis maps can be used to distinguish distribution of velocities and stasis between subjects and assess their risks of thrombogenesis, even if those subjects have identical CHA2DS2-VASc scores. Similarly, other quantitative indices of LA flow, such as mean and median velocity and relative stasis as shown in FIG. 2C, differed substantially between subjects and can be used to assess the risks of thrombogenesis”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro as modified by Gopalakrishna above wherein the numerical features analyzed include a mean blood flow residence time in the region in order to allow a user to monitor for the risk diseases such as thrombogenesis accurately as taught by Markl (Markl, Para 28).

Regarding claim 2, Caro as modified by Gopalakrishna and Markl above discloses all of the elements of claim 1 as discussed above.
Caro further discloses wherein generating the numerical features of blood flow comprises calculating the blood flow's residence time (TR) inside the cardiac chamber or blood vessel (Caro, Pg 9, lines 3-4; “By measuring the residence time of the contrast agent at a particular location, the amount of stagnation in the flow in the conduit at that location can be assessed.”).

Regarding claim 11, Caro as modified by Gopalakrishna and Markl above discloses all of the elements of claim 1 as discussed above.
Caro does not clearly and explicitly disclose wherein obtaining flow-velocity images of blood particles inside a cardiac chamber or blood vessel of the subject comprises obtaining flow-velocity images of blood particles inside the left ventricular chamber, left atrium chamber, left atrial appendage, right-ventricular chamber, or right atrium chamber.
However, Gopalakrishna further discloses wherein the region of interest is the left ventricular chamber, left atrium chamber, left atrial appendage, right-ventricular chamber, or right atrium chamber (Gopalakrishna, Para 19; “the process and system may analyze perfusion characteristics of an organ which is the heart.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro as modified by Gopalakrishna and Markl above wherein obtaining flow-velocity images of blood particles inside a cardiac chamber or blood vessel of the subject comprises obtaining flow-velocity images of blood particles inside the left ventricular chamber, left atrium chamber, left atrial appendage, right-ventricular chamber, or right atrium chamber in order to allow a user to identify if the heart as being normal or at-risk as taught by Gopalakrishna (Gopalakrishna, Para 79).

Regarding claim 12, Caro as modified by Gopalakrishna and Markl above discloses all of the elements of claim 1 as discussed above.
Caro as modified by Gopalakrishna and Markl above further discloses wherein obtaining flow-velocity images of blood particles inside a cardiac chamber or blood vessel is performed using a medical image-based apparatus able to determine blood flow velocity field (Caro, Pg 7, lines 9-10; “The method thus may comprise using an ultrasound unit to obtain an image of the flow within a fluid conduit.”).

Regarding claim 14, Caro as modified by Gopalakrishna and Markl above discloses all of the elements of claim 1 as discussed above.
Caro as modified by Gopalakrishna and Markl above further discloses wherein the flow-velocity images comprise one, two, or three-dimensional images resolved in time (Caro, Pg 13, line 15; “Figure 2 shows an example of the data output of the ultrasound scanner”) (Caro, Figure 2; which is a two dimensional image).

Regarding claim 22, Caro discloses a method for calculating blood transport inside any cardiac chamber or blood vessel (Caro, Pg 6, lines 23-24; “In these cases, the method may include identifying a region at risk of development of vascular disease due to the local flow characteristics”) comprising:
obtaining flow-velocity images of blood particles inside a cardiac chamber or blood vessel (Caro, Pg 7, lines 9-10; “The method thus may comprise using an ultrasound unit to obtain an image of the flow within a fluid conduit.”);
calculating residence time (TR) using the flow-velocity images to generate numerical metrics of blood flow (Caro, Pg 9, lines 3-4; “By measuring the residence time of the contrast agent at a particular location, the amount of stagnation in the flow in the conduit at that location can be assessed. A longer residence time indicates a larger amount of stagnation, and contrast agent residence times can be compared to reference residence times to determine if the stagnation is significant and needs further investigation to see if the fluid conduit is unhealthy or at risk of future problems.”).
Caro does not disclose generating blood transport maps using numerical metrics to identify regions of decreased, increased, static or unaltered blood transit; and identifying and characterizing regions of blood flow stasis, comprising: identifying one or more regions with blood flow residence time greater than a threshold value from the generated maps; and generating, for each region with blood flow residence time greater than the threshold value, one or more numerical features of the region characterizing one or more of: a mobility of the region, a distance of the region to a chamber wall, a perimeter of the region in contact with the chamber wall, or a mean blood flow residence time in the region.
In an analogous perfusion imaging field of endeavor Gopalakrishna discloses
generating blood transport maps (Gopalakrishna, Para 17; “a classification task is to generate a map (i.e., a perfusion characteristics map)”),
identifying and characterizing regions of blood flow stasis, comprising: identifying one or more regions with blood flow residence time greater than a threshold value from the generated maps (Gopalakrishna, Para 17; “accurately detecting when the probability of blockage in a coronary artery exceeds some learned threshold impacting hemodynamics and perfusion”) (Gopalakrishna, Para 76; “The diffusion parameter indices for tissue perfusion in patients analyzed using this technique correlate with a probabilistic estimate for extent of stenosis to expect in a coronary vessel that perfuses the tissue territory occupied by the pixel or voxel for the region of interest characterized by the diffusion parameter index, the relational data for which is stored in a training patient database which the computing device 220 accesses in order to classify regions of at-risk and normal tissue (as represented by reference numeral 160 of FIG. 1)”) (Gopalakrishna, Para 79; “This residence time index is incremented and accounted for throughout the perfusion uptake time-series in order to guide spatial identification of contiguous pixels or voxels with the low perfusion. […] Therefore, a second user-define magnitude of residence-time is employed in order to classify the observed perfusion uptake regions of interest as being normal or at-risk.”) (Gopalakrishna, Para 79-85), and
generating, for each region with blood flow residence time greater than the threshold value, one or more numerical features of the region and using the generated numerical metrics to identify regions of decreased, increased, static, or unaltered transit (Gopalakrishna, Para 79; “spatial identification of contiguous pixels or voxels with the low perfusion.”) (Gopalakrishna, Para 85; “the computing device 220 displays the visual representation of the perfusion characteristics of the organ (as represented by reference numeral 170 of FIG. 1). The visual representation is a color map of said perfusion characteristics (i.e., a perfusion characteristics map).”) (Gopalakrishna, Para 80-84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro to include generating blood transport maps using numerical metrics to identify regions of decreased, increased, static or unaltered blood transit; and identifying and characterizing regions of blood flow stasis, comprising: identifying one or more regions with blood flow residence time greater than a threshold value from the generated maps; and generating, for each region with blood flow residence time greater than the threshold value, one or more numerical features of the region in order to allow a user to identify regions of interest as being normal or at-risk as taught by Gopalakrishna (Gopalakrishna, Para 79).
Caro as modified by Gopalakrishna above does not disclose wherein the numerical features analyzed include a mobility of the region, a distance of the region to a chamber wall, a perimeter of the region in contact with the chamber wall, or a mean blood flow residence time in the region.
In an analogous blood flow stasis monitoring field of endeavor Markl discloses analyzing a mean blood flow residence time in a region (Markl, Para 24; “flow stasis can be quantified by calculating mean and median relative stasis in the entire region-of-interest or in user-selected regions-of-interest, such as left atrial appendage”) (Markl, Para 28; “Velocity histograms and stasis maps can be used to distinguish distribution of velocities and stasis between subjects and assess their risks of thrombogenesis, even if those subjects have identical CHA2DS2-VASc scores. Similarly, other quantitative indices of LA flow, such as mean and median velocity and relative stasis as shown in FIG. 2C, differed substantially between subjects and can be used to assess the risks of thrombogenesis”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro as modified by Gopalakrishna above wherein the numerical features analyzed include a mean blood flow residence time in the region in order to allow a user to monitor for the risk diseases such as thrombogenesis accurately as taught by Markl (Markl, Para 28).

Regarding claim 23, Caro discloses a method for calculating blood transport inside any cardiac chamber or blood vessel (Caro, Pg 6, lines 23-24; “In these cases, the method may include identifying a region at risk of development of vascular disease due to the local flow characteristics”) comprising:
obtaining flow-velocity images of blood particles inside a cardiac chamber or blood vessel (Caro, Pg 7, lines 9-10; “The method thus may comprise using an ultrasound unit to obtain an image of the flow within a fluid conduit.”);
calculating residence time (TR) inside a cardiac chamber using the flow-velocity images to generate numerical metrics of blood flow (Caro, Pg 9, lines 3-4; “By measuring the residence time of the contrast agent at a particular location, the amount of stagnation in the flow in the conduit at that location can be assessed. A longer residence time indicates a larger amount of stagnation, and contrast agent residence times can be compared to reference residence times to determine if the stagnation is significant and needs further investigation to see if the fluid conduit is unhealthy or at risk of future problems.”).
Caro does not disclose generating blood transport maps using numerical metrics to identify regions of decreased, increased, static or unaltered blood transit; and identifying and characterizing regions of blood flow stasis, comprising: identifying one or more regions with blood flow residence time greater than a threshold value from the generated maps; and generating, for each region with blood flow residence time greater than the threshold value, one or more numerical features of the region characterizing one or more of: a mobility of the region, a distance of the region to a chamber wall, a perimeter of the region in contact with the chamber wall, or a mean blood flow residence time in the region.
In an analogous perfusion imaging field of endeavor Gopalakrishna discloses
generating blood transport maps (Gopalakrishna, Para 17; “a classification task is to generate a map (i.e., a perfusion characteristics map)”),
identifying and characterizing regions of blood flow stasis, comprising: identifying one or more regions with blood flow residence time greater than a threshold value from the generated maps (Gopalakrishna, Para 17; “accurately detecting when the probability of blockage in a coronary artery exceeds some learned threshold impacting hemodynamics and perfusion”) (Gopalakrishna, Para 76; “The diffusion parameter indices for tissue perfusion in patients analyzed using this technique correlate with a probabilistic estimate for extent of stenosis to expect in a coronary vessel that perfuses the tissue territory occupied by the pixel or voxel for the region of interest characterized by the diffusion parameter index, the relational data for which is stored in a training patient database which the computing device 220 accesses in order to classify regions of at-risk and normal tissue (as represented by reference numeral 160 of FIG. 1)”) (Gopalakrishna, Para 79; “This residence time index is incremented and accounted for throughout the perfusion uptake time-series in order to guide spatial identification of contiguous pixels or voxels with the low perfusion. […] Therefore, a second user-define magnitude of residence-time is employed in order to classify the observed perfusion uptake regions of interest as being normal or at-risk.”) (Gopalakrishna, Para 79-85), and
generating, for each region with blood flow residence time greater than the threshold value, one or more numerical features of the region and using the generated numerical metrics to identify regions of decreased, increased, static, or unaltered transit (Gopalakrishna, Para 79; “spatial identification of contiguous pixels or voxels with the low perfusion.”) (Gopalakrishna, Para 85; “the computing device 220 displays the visual representation of the perfusion characteristics of the organ (as represented by reference numeral 170 of FIG. 1). The visual representation is a color map of said perfusion characteristics (i.e., a perfusion characteristics map).”) (Gopalakrishna, Para 80-84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro to include generating blood transport maps using numerical metrics to identify regions of decreased, increased, static or unaltered blood transit; and identifying and characterizing regions of blood flow stasis, comprising: identifying one or more regions with blood flow residence time greater than a threshold value from the generated maps; and generating, for each region with blood flow residence time greater than the threshold value, one or more numerical features of the region in order to allow a user to identify regions of interest as being normal or at-risk as taught by Gopalakrishna (Gopalakrishna, Para 79).
Caro as modified by Gopalakrishna above does not disclose wherein the numerical features analyzed include a mobility of the region, a distance of the region to a chamber wall, a perimeter of the region in contact with the chamber wall, or a mean blood flow residence time in the region.
In an analogous blood flow stasis monitoring field of endeavor Markl discloses analyzing a mean blood flow residence time in a region (Markl, Para 24; “flow stasis can be quantified by calculating mean and median relative stasis in the entire region-of-interest or in user-selected regions-of-interest, such as left atrial appendage”) (Markl, Para 28; “Velocity histograms and stasis maps can be used to distinguish distribution of velocities and stasis between subjects and assess their risks of thrombogenesis, even if those subjects have identical CHA2DS2-VASc scores. Similarly, other quantitative indices of LA flow, such as mean and median velocity and relative stasis as shown in FIG. 2C, differed substantially between subjects and can be used to assess the risks of thrombogenesis”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro as modified by Gopalakrishna above wherein the numerical features analyzed include a mean blood flow residence time in the region in order to allow a user to monitor for the risk diseases such as thrombogenesis accurately as taught by Markl (Markl, Para 28).

Regarding claim 24, Caro as modified by Gopalakrishna and Markl above discloses all of the elements of claim 1 as discussed above.
Caro does not disclose wherein for each region with blood flow residence time greater than the threshold value, generating the numerical features of the region comprises generating a mean blood flow residence time feature.
However, Markl further discloses wherein generating numerical features of a region comprises generating a mean blood flow residence time feature (Markl, Para 24; “flow stasis can be quantified by calculating mean and median relative stasis in the entire region-of-interest or in user-selected regions-of-interest, such as left atrial appendage”) (Markl, Para 28; “Velocity histograms and stasis maps can be used to distinguish distribution of velocities and stasis between subjects and assess their risks of thrombogenesis, even if those subjects have identical CHA2DS2-VASc scores. Similarly, other quantitative indices of LA flow, such as mean and median velocity and relative stasis as shown in FIG. 2C, differed substantially between subjects and can be used to assess the risks of thrombogenesis”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro as modified by Gopalakrishna and Markl above wherein for each region with blood flow residence time greater than the threshold value, generating the numerical features of the region comprises generating a mean blood flow residence time feature in the region in order to allow a user to monitor for the risk diseases such as thrombogenesis accurately as taught by Markl (Markl, Para 28).
Caro as modified by Gopalakrishna and Markl above is interpreted as disclosing this limitation in the claim because Gopalakrishna modifies Caro to generate numerical features in regions with a residence time greater than a threshold and Markl modifies Caro to analyze mean blood flow.

Regarding claim 27, Caro as modified by Gopalakrishna and Markl above discloses all of the elements of claim 1 as discussed above.
Caro does not disclose wherein the mean blood flow residence time feature is spatially-averaged over the corresponding region.
However, Markl further discloses wherein the mean blood flow residence time feature is spatially-averaged over the corresponding region (Markl, Figure 2D; showing map of mean flow stasis) (Markl, Para 24; “flow stasis can be quantified by calculating mean and median relative stasis in the entire region-of-interest or in user-selected regions-of-interest, such as left atrial appendage. A 3D map of LA stasis can be generated by following the above steps without then projecting the relative stasis values onto a 2D plane”).

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Caro, Gopalakrishna, and Markl as applied to claim 1 above, and further in view of Ikeda (US20140233814).
Regarding claim 3, Caro as modified by Gopalakrishna and Markl above discloses all of the elements of claim 1 as discussed above.
Caro does not disclose wherein generating the numerical features of blood flow comprises calculating the standard deviation of the blood flow's residence time (σR) inside the cardiac chamber or blood vessel.
In an analogous blood flow measurement field of endeavor Ikeda discloses wherein generating numerical features of blood flow comprises calculating the standard deviation of a measure of blood flow stagnation inside the cardiac chamber or blood vessel (Ikeda, Para 38; “For example, the statistic calculation unit 52 calculates the average value and standard deviation of the delay times for a healthy region.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro as modified by Gopalakrishna and Markl above wherein generating the numerical features of blood flow comprises calculating the standard deviation of the blood flow's residence time (σR) inside the cardiac chamber or blood vessel in order to allow a user to set a threshold for determining healthy versus abnormal tissue using the standard deviation as taught by Ikeda (Ikeda, Para 39 and 42).

Regarding claim 4, Caro as modified by Gopalakrishna, Markl, and Ikeda above discloses all of the elements of claim 3 as discussed above.
Caro as modified by Gopalakrishna, Markl, and Ikeda above discloses calculating the standard deviation of the blood flow's residence time as discussed above.
Caro as modified by Gopalakrishna, Markl, and Ikeda above further discloses that the regions with blood flow residence time greater than the threshold value inside the cardiac chamber or blood vessel are at greater risk (Caro, Pg 1, lines 10-11; “Where areas of flow stagnation and low wall shear occur, the incidence of arterial disease is found to be higher.”)(Caro, Pg 9, lines 4-7; “A longer residence time indicates a larger amount of stagnation […] determine if the stagnation is significant and needs further investigation to see if the fluid conduit is unhealthy or at risk of future problems.”) and should specifically be monitored (Caro, Pg 1, lines 30-32; “Ideally atherosclerosis and associated conditions should be detected early to reduce risk to patients. Indeed, if possible, conditions which favour the occurrence of atherosclerosis should be detected and measures instituted to delay or prevent the development of the disease.”).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Caro, Gopalakrishna, and Markl as applied to claim 1 above, and further in view of Choi et al. (US20150065847, hereafter Choi).
Regarding claim 5, Caro as modified by Gopalakrishna and Markl above discloses all of the elements of claim 1 as discussed above.
Caro does not disclose wherein generating the numerical features of blood flow comprises calculating the blood flow's kinetic energy inside the cardiac chamber or blood vessel.
In an analogous blood flow measuring field of endeavor Choi discloses wherein generating numerical features of blood flow comprises calculating the blood flow's kinetic energy inside the cardiac chamber or blood vessel (Choi, Para 39; “The step of obtaining one or more estimates of biophysical hemodynamic characteristics of the patient (step 408) may include obtaining a list of one or more estimates of biophysical hemodynamic characteristics from […] turbulent kinetic energy”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro as modified by Gopalakrishna and Markl above wherein generating the numerical features of blood flow comprises calculating the blood flow's kinetic energy inside the cardiac chamber or blood vessel in order to allow for a user to provide prognosis of coronary artery disease as taught by Choi (Choi, Para 24).

Regarding claim 6, Caro as modified by Gopalakrishna, Markl, and Choi above discloses all of the elements of claim 5 as discussed above.
Caro as modified by Gopalakrishna, Markl, and Choi above discloses calculating the blood flow's kinetic energy in order to monitor a cardiac chamber or blood vessel as discussed above.
Caro as modified by Gopalakrishna, Markl, and Choi above further discloses that the regions with blood flow residence time greater than the threshold value inside the cardiac chamber or blood vessel are at greater risk (Caro, Pg 1, lines 10-11; “Where areas of flow stagnation and low wall shear occur, the incidence of arterial disease is found to be higher.”) (Caro, Pg 9, lines 4-7; “A longer residence time indicates a larger amount of stagnation […] determine if the stagnation is significant and needs further investigation to see if the fluid conduit is unhealthy or at risk of future problems.”) and should specifically be monitored (Caro, Pg 1, lines 30-32; “Ideally atherosclerosis and associated conditions should be detected early to reduce risk to patients. Indeed, if possible, conditions which favour the occurrence of atherosclerosis should be detected and measures instituted to delay or prevent the development of the disease.”).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Caro, Gopalakrishna, and Markl as applied to claim 1 above, and further in view of Hope et al. (Hope et al., Clinical Evaluation of Aortic Coarctation With 4D Flow MR Imaging, JOURNAL OF MAGNETIC RESONANCE IMAGING 31:711–718 (2010), hereafter Hope).
Regarding claim 7, Caro as modified by Gopalakrishna and Markl above discloses all of the elements of claim 1 as discussed above.
Caro does not disclose wherein generating the numerical features of blood flow comprises calculating the rate of distortion of blood flow inside any cardiac chamber or blood vessel.
In an analogous blood flow measuring field of endeavor Hope discloses wherein generating numerical features of blood flow comprises calculating the rate of distortion of blood flow inside any cardiac chamber or blood vessel (Hope, Abstract; “It also can detect distorted blood flow patterns in the descending aorta after coarctation repair”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro as modified by Gopalakrishna and Markl above wherein generating the numerical features of blood flow comprises calculating the rate of distortion of blood flow inside any cardiac chamber or blood vessel in order to help a user evaluate collateral blood flow in patients to determine their condition as taught by Hope (Hope, Abstract).

Regarding claim 8, Caro as modified by Gopalakrishna, Markl, and Hope above discloses all of the elements of claim 7 as discussed above.
Caro as modified by Gopalakrishna, Markl, and Hope above discloses calculating the rate of distortion of blood flow in order to monitor a cardiac chamber or blood vessel as discussed above.
Caro as modified by Gopalakrishna, Markl, and Hope above further discloses that the regions with blood flow residence time greater than the threshold value inside the cardiac chamber or blood vessel are at greater risk (Caro, Pg 1, lines 10-11; “Where areas of flow stagnation and low wall shear occur, the incidence of arterial disease is found to be higher.”)(Caro, Pg 9, lines 4-7; “A longer residence time indicates a larger amount of stagnation […] determine if the stagnation is significant and needs further investigation to see if the fluid conduit is unhealthy or at risk of future problems.”) and should specifically be monitored (Caro, Pg 1, lines 30-32; “Ideally atherosclerosis and associated conditions should be detected early to reduce risk to patients. Indeed, if possible, conditions which favour the occurrence of atherosclerosis should be detected and measures instituted to delay or prevent the development of the disease.”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Caro, Gopalakrishna, and Markl as applied to claim 1 above, and further in view of Hendabadi et al. (Hendabadi et al., Topology of blood transport in the human left ventricle by novel processing of Doppler echocardiography, Ann Biomed Eng. 2013 Dec; 41(12): 10.1007/s10439-013-0853-z. Published online 2013 Jul 2. doi: 10.1007/s10439-013-0853-z, hereafter Hendabadi).
Regarding claim 10, Caro as modified by Gopalakrishna and Markl above discloses all of the elements of claim 1 as discussed above.
Caro does not clearly and explicitly disclose calculating a size or a shape of the regions with blood flow residence time greater than a threshold value.
In an analogous blood flow measurement field for medical diagnosis of endeavor Hendabadi discloses wherein parameters used to characterize regions of blood stasis include size and shape  (Hendabadi, Figure 8) (Hendabadi, Abstract; “Bi-directional velocity field maps in the apical long axis of the LV were reconstructed from color-Doppler echocardiography. Resulting velocity field data were used to perform trajectory-based computation of Lagrangian coherent structures (LCS). LCS were shown to reveal the boundaries of blood injected and ejected from the heart over multiple beats. This enabled qualitative and quantitive assessments of blood transport patterns and residence times in the LV.”) (Hendabadi, Pg. 7, Para 3; “A more complete view of stasis is offered in Fig. 8. This figure shows compartmentalization of LV based on the blood residence time, measured in whole beats, for Patient 2. The most lightly shaded region corresponds to the direct flow region highlighted in Fig. 7. The ±2 beats integration lengths used to compute FTLE enables tracking of blood injected from the current beat and proceeding beat, as well as tracking of blood ejected during the current beat and subsequent beat. This leads to 9 distinct blood transit scenarios described in the inset table of Fig. 8; these scenarios lead to 6 correspondingly unique residence time descriptions as shown. Comparison of the residence time mappings for all 12 subjects is presented in Fig. 9.”) (Hendabadi, Pg. 6, Para 4; “The LCS reveal the regions of blood that will be ejected from the LV over the current and subsequent beats and these regions have been shaded. The red region is blood ejected during the cycle displayed and the green region is the blood ejected during the subsequent heart beat. Comparing panels (a) and (h), the green region replaces the red region after one cycle, and the yellow region (shown only for the last panel) replaces the green region.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify , Caro as modified by Gopalakrishna and Markl above to include calculating a size or a shape of the regions with blood flow residence time greater than a threshold value in order to more accurately provide quantitative measures of blood residence time as taught by Hendabadi (Hendabadi, Pg 9, Para 3).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Caro, Gopalakrishna, and Markl as applied to claim 12 above, and further in view of Evans et al. (Evans et al., Ultrasonic colour Doppler imaging, Interface Focus. 2011 Aug 6; 1(4): 490–502., hereafter Evans).
Regarding claim 13, Caro as modified by Gopalakrishna and Markl above discloses all of the elements of claim 12 as discussed above.
Caro does not clearly and explicitly disclose wherein medical image-based apparatus is an echocardiogram apparatus, a magnetic resonance imaging (MRI) apparatus, an echocardiographic imaging apparatus, a 2D color-Doppler velocimetry (echo-CDV) apparatus, an echo-PIV apparatus, a synthetic aperture ultrasound apparatus, or a transverse oscillation ultrasound vector velocimetry apparatus, speckle-tracking apparatus, or vector flow mapping apparatus.
In an analogous blood flow imaging field of endeavor Evans discloses wherein a medical image-based apparatus is a 2D color-Doppler velocimetry (echo-CDV) apparatus (Evans, Pg 490, Col 1; “In the case of ultrasound colour flow imaging (CFI) (known also as colour Doppler imaging), a colour map depicting movement is superimposed on the PE image (figure 2). The technique has many applications but is mainly used to image blood flow, and to a lesser extent movement of the cardiac muscle.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro as modified by Gopalakrishna and Markl above wherein medical image-based apparatus is a 2D color-Doppler velocimetry (echo-CDV) apparatus in order to use a great tool for assessing blood flow in many clinical conditions as taught by Evans (Evans, Abstract).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Caro, Gopalakrishna, and Markl as applied to claim 1 above, and further in view of Gaschen et al. (Gaschen et al., Optimizing Low Velocity Doppler Sonography in the Abdomen. 26th Annual Forum of the American College of Veterinary Internal Medicine (ACVIM 2008), https://www.vin.com/apputil/content/defaultadv1.aspx?pId=11262&id=3865707&print=1, hereafter Gaschen).
Regarding claim 15, Caro as modified by Gopalakrishna and Markl above discloses all of the elements of claim 1 as discussed above.
Caro does not disclose wherein multiple flow-velocity images are obtained using different velocity scales, and wherein data from the obtained flow-velocity images are retrospectively merged to generate a flow map, a residence time (TR) map, a kinetic energy map, a rate of distortion map, or combinations thereof.
However, Gopalakrishna further discloses wherein multiple flow-velocity images are obtained (Gopalakrishna, Para 79; “The residence time index highlights the number of consecutive time-frames for which the signal intensity in the regions of interest lies below a user-define threshold”), and wherein data from the obtained flow-velocity images are retrospectively merged to generate a residence time (TR) map (Gopalakrishna, Para 79; “two or more consecutive frames are considered as likely perfusion abnormalities”)(Gopalakrishna, Para 17; “a classification task is to generate a map (i.e., a perfusion characteristics map)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro as modified by Gopalakrishna and Markl above wherein multiple flow-velocity images are obtained and wherein data from the obtained flow-velocity images are retrospectively merged to generate a residence time (TR) map in order to allow a user to identify regions of interest as being normal or at-risk as taught by Gopalakrishna (Gopalakrishna, Para 79).
Caro as modified by Gopalakrishna and Markl above does not clearly and explicitly disclose wherein flow-velocity images are obtained using different velocity scales.
In an analogous blood flow imaging field of endeavor Gaschen discloses wherein flow-velocity images are obtained using different velocity scales (Gaschen, Pg 1, Para 4; “The velocity scale must be adjusted differently for high vs. low velocity flow.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro as modified by Gopalakrishna and Markl above wherein flow-velocity images are obtained using different velocity scales in order to prevent false readings of zero flow as taught by Gaschen (Gaschen, Pg 1, Para 4).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US20110071382, hereafter Miyazaki) in view of Caro et al. (WO2009037484, hereafter Caro), Gopalakrishna et al. (US20120323118, hereafter Gopalakrishna) and Markl et al. (US20180031662, hereafter Markl).
Regarding claim 19, Miyazaki discloses obtaining flow-velocity images of blood particles inside a cardiac chamber or blood vessel of the subject (Miyazaki, Par 16; “The blood flow image generating unit generates a plurality of blood flow image data”),
wherein the flow-velocity images of blood particles are flow-velocity images of blood particles in blood without a contrast agent (Miyazaki, Para 15; “The imaging data acquiring unit acquires a plurality of 3-dimensional imaging data corresponding to mutually different traveling time of inflowing blood flowing into an imaging region including myocardium in synchronization with a heartbeat without using a contrast medium”)
Miyazaki does not disclose identifying regions of blood flow stasis inside a cardiac chamber or blood vessel of a subject, calculating one or more of residence time (TR), standard deviation of residence time (σR), kinetic energy, or rate of distortion of blood particles inside the cardiac chamber or blood vessel using the flow-velocity images to generate numerical metrics of blood flow; and generating one or more maps comprising a residence time (TR) map, a kinetic energy map, a rate of distortion map, or combinations thereof, using the numerical metrics to identify and characterize the regions of blood flow stasis; wherein identifying and characterizing the regions of blood flow stasis comprises: identifying one or more regions with blood flow residence time greater than a threshold value from the generated maps; and generating, for each region with blood flow residence time greater than the threshold value, one or more numerical features of the region characterizing one or more of: a mobility of the region, a distance of the region to a chamber wall, a perimeter of the region in contact with the chamber wall, or a mean blood flow residence time in the region.
In an analogous cardiac monitoring system field of endeavor Caro discloses a method for identifying regions of blood flow stasis inside a cardiac chamber or blood vessel of a subject (Caro, Pg 6, lines 23-24; “In these cases, the method may include identifying a region at risk of development of vascular disease due to the local flow characteristics”) comprising:
obtaining flow-velocity images of blood particles inside a cardiac chamber or blood vessel of the subject (Caro, Pg 7, lines 9-10; “The method thus may comprise using an ultrasound unit to obtain an image of the flow within a fluid conduit.”);
calculating residence time (TR) using the flow-velocity images to generate numerical metrics of blood flow using parameters (Caro, Pg 9, lines 3-4; “By measuring the residence time of the contrast agent at a particular location, the amount of stagnation in the flow in the conduit at that location can be assessed. A longer residence time indicates a larger amount of stagnation, and contrast agent residence times can be compared to reference residence times to determine if the stagnation is significant and needs further investigation to see if the fluid conduit is unhealthy or at risk of future problems.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyazaki to include identifying regions of blood flow stasis inside a cardiac chamber or blood vessel of a subject comprising: obtaining flow-velocity images of blood particles inside a cardiac chamber or blood vessel of the subject and calculating residence time (TR) using the flow-velocity images to generate numerical metrics of blood flow using parameters in order to identify areas of higher health risk as taught by Caro (Caro, Pg 1, lines 10-11).
Miyazaki as modified by Caro above does not disclose generating one or more maps comprising a residence time (TR) map, a kinetic energy map, a rate of distortion map, or combinations thereof, using the numerical metrics to identify and characterize the regions of blood flow stasis, wherein identifying and characterizing the regions of blood flow stasis comprises: identifying one or more regions with blood flow residence time greater than a threshold value from the generated maps; and generating, for each region with blood flow residence time greater than the threshold value, one or more numerical features of the region characterizing one or more of: a mobility of the region, a distance of the region to a chamber wall, a perimeter of the region in contact with the chamber wall, or a mean blood flow residence time in the region.
In an analogous perfusion imaging field of endeavor Gopalakrishna discloses generating one or more maps comprising a residence time (TR) map (Gopalakrishna, Para 17; “a classification task is to generate a map (i.e., a perfusion characteristics map)”) (Gopalakrishna, Para 79; “The third perfusion characterization and classification method characterizes the observed perfusion uptake curves for the region of interest by a residence time index.”) (Gopalakrishna, Para 79-85) (Gopalakrishna, Para 85; “The visual representation is a color map of said perfusion characteristics (i.e., a perfusion characteristics map).”),
using the generated numerical metrics to identify and characterize regions of blood flow stasis (Gopalakrishna, Para 17; “accurately detecting when the probability of blockage in a coronary artery exceeds some learned threshold impacting hemodynamics and perfusion”) (Gopalakrishna, Para 76; “The diffusion parameter indices for tissue perfusion in patients analyzed using this technique correlate with a probabilistic estimate for extent of stenosis to expect in a coronary vessel that perfuses the tissue territory occupied by the pixel or voxel for the region of interest characterized by the diffusion parameter index, the relational data for which is stored in a training patient database which the computing device 220 accesses in order to classify regions of at-risk and normal tissue (as represented by reference numeral 160 of FIG. 1)”) (Gopalakrishna, Para 79; “This residence time index is incremented and accounted for throughout the perfusion uptake time-series in order to guide spatial identification of contiguous pixels or voxels with the low perfusion. […] Therefore, a second user-define magnitude of residence-time is employed in order to classify the observed perfusion uptake regions of interest as being normal or at-risk.”).
wherein identifying and characterizing the regions of blood flow stasis comprises: identifying one or more regions with blood flow residence time greater than a threshold value from the generated maps and generating, for each region with blood flow residence time greater than the threshold value, one or more numerical features of the region (Gopalakrishna, Para 17; “accurately detecting when the probability of blockage in a coronary artery exceeds some learned threshold impacting hemodynamics and perfusion”) (Gopalakrishna, Para 76; “The diffusion parameter indices for tissue perfusion in patients analyzed using this technique correlate with a probabilistic estimate for extent of stenosis to expect in a coronary vessel that perfuses the tissue territory occupied by the pixel or voxel for the region of interest characterized by the diffusion parameter index, the relational data for which is stored in a training patient database which the computing device 220 accesses in order to classify regions of at-risk and normal tissue (as represented by reference numeral 160 of FIG. 1)”) (Gopalakrishna, Para 79; “This residence time index is incremented and accounted for throughout the perfusion uptake time-series in order to guide spatial identification of contiguous pixels or voxels with the low perfusion. […] Therefore, a second user-define magnitude of residence-time is employed in order to classify the observed perfusion uptake regions of interest as being normal or at-risk.”) (Gopalakrishna, Para 76-86; discussing classifying and analyzing regions with a residence greater than a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyazaki as modified by Caro above to include generating one or more maps comprising a residence time (TR) map, a kinetic energy map, a rate of distortion map, or combinations thereof, using the numerical metrics to identify and characterize the regions of blood flow stasis, wherein identifying and characterizing the regions of blood flow stasis comprises: identifying one or more regions with blood flow residence time greater than a threshold value from the generated maps in order to allow a user to identify regions of interest as being normal or at-risk as taught by Gopalakrishna (Gopalakrishna, Para 79).
Miyazaki as modified by Caro and Gopalakrishna above does not disclose wherein the numerical features analyzed include a mobility of the region, a distance of the region to a chamber wall, a perimeter of the region in contact with the chamber wall, or a mean blood flow residence time in the region.
In an analogous blood flow stasis monitoring field of endeavor Markl discloses analyzing a mean blood flow residence time in a region (Markl, Para 24; “flow stasis can be quantified by calculating mean and median relative stasis in the entire region-of-interest or in user-selected regions-of-interest, such as left atrial appendage”) (Markl, Para 28; “Velocity histograms and stasis maps can be used to distinguish distribution of velocities and stasis between subjects and assess their risks of thrombogenesis, even if those subjects have identical CHA2DS2-VASc scores. Similarly, other quantitative indices of LA flow, such as mean and median velocity and relative stasis as shown in FIG. 2C, differed substantially between subjects and can be used to assess the risks of thrombogenesis”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyazaki as modified by Caro and Gopalakrishna above wherein the numerical features analyzed include a mean blood flow residence time in the region in order to allow a user to monitor for the risk diseases such as thrombogenesis accurately as taught by Markl (Markl, Para 28).

Claims 25-26 rejected under 35 U.S.C. 103 as being unpatentable over Caro, Gopalakrishna, and Markl as applied to claim 1 above, and further in view of Seo (US4501279).
Regarding claim 25, Caro as modified by Gopalakrishna and Markl above discloses all of the limitations of claim 1 as discussed above.
Caro as modified by Gopalakrishna and Markl above does not clearly and explicitly disclose wherein the mean blood flow residence time feature is a time-varying feature.
In an analogous blood flow monitoring field of endeavor Seo discloses wherein a monitored blood flow feature is a time-varying feature (Seo, Col 5, lines 30-37; “The result of the average blood flow, however, may be obtained in a shorter cycle, in a manner that the average blood flow data on the N beats is stored, the stored data is shifted every time the average per-cardiac cycle blood flow data is obtained, and the shifted average blood flow data is used for calculation of the average blood flow over a period from the present beat to the past N-1 cardiac cycle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro as modified by Gopalakrishna and wherein the mean blood flow residence time feature is a time-varying feature in order to accurately obtain diagnosis of the subject as taught by Seo (Seo, Col 1, lines 44-54).

Regarding claim 26, Caro as modified by Gopalakrishna and Markl above discloses all of the limitations of claim 1 as discussed above.
Caro as modified by Gopalakrishna and Markl above does not clearly and explicitly disclose wherein the mean blood flow residence time feature is temporally-averaged over a cardiac cycle.
In an analogous blood flow monitoring field of endeavor Seo discloses wherein a monitored blood flow feature is temporally-averaged over a cardiac cycle (Seo, Abstract; “calculating an average blood flow during a most recent […] for one or several most recent cardiac cycles on the basis of the sampled blood flow data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro as modified by Gopalakrishna and wherein the mean blood flow residence time feature is temporally-averaged over a cardiac cycle in order to accurately obtain diagnosis of the subject as taught by Seo (Seo, Col 1, lines 44-54).

Allowable Subject Matter
Claims 16-17 would be allowable pending resolution of the double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As stated in the parent case, the prior art doesn’t teach or reasonably suggest the invention of claim 16, particularly wherein calculating one or more of residence time (TR), standard deviation of residence time (σR), kinetic energy, or rate of distortion of blood particles inside the cardiac chamber or blood vessel using the flow-velocity images to generate numerical metrics of blood flow comprises calculating the residence time (TR) of blood particles utilizing the equation:

    PNG
    media_image1.png
    40
    94
    media_image1.png
    Greyscale

as define in paragraph 107 of the published specification wherein v is define as the velocity field and TR is residence time.
As stated in the parent case, the prior art doesn’t teach or reasonably suggest the invention of claim 17, particularly wherein the standard deviation of TR is caused by noise in the velocity measurements, and wherein calculating the standard deviation of TR comprises utilizing the equation:

    PNG
    media_image2.png
    125
    209
    media_image2.png
    Greyscale

and wherein diffusivity coefficient k represents uncertainty introduced by the noise in the velocity measurements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.D.L./Examiner, Art Unit 3793   

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793